Upon petition for reargument the respondents invite our attention to the fact that the trial of this case occurred prior to the adoption of the district court rule referred to in the opinion. Nevertheless, the misconduct of counsel was of such a character that the trial court of its own motion should have corrected it at the time. We so expressed our views in the original opinion.
The majority also adheres to the views expressed in the original opinion with reference to contributory negligence.
Rehearing denied. *Page 322